Exhibit 10.2

 

EXECUTION COPY

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

Dated as of May 13, 2013

 

among

 

CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH

as First Lien Representative and First Lien Collateral Agent for the First Lien
Secured Parties,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second Lien Representative for the Second Lien Secured Parties,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Second Lien Collateral Agent for the Second Lien Secured Parties,

 

and acknowledged and agreed to by

 

ION GEOPHYSICAL CORPORATION,

as the Company and the other

Grantors referred to herein

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.

Definitions

2

 

 

 

1.1

Defined Terms

2

1.2

Terms Generally

12

 

 

 

SECTION 2.

Lien Priorities

12

 

 

 

2.1

Relative Priorities

12

2.2

Prohibition on Contesting Liens; No Marshalling

13

2.3

No New Liens

14

2.4

Similar Liens and Agreements

15

2.5

Perfection of Liens

16

 

 

 

SECTION 3.

Enforcement

16

 

 

 

3.1

Exercise of Remedies

16

3.2

Actions Upon Breach; Specific Performance

20

 

 

 

SECTION 4.

Payments

21

 

 

 

4.1

Application of Proceeds

21

4.2

Payments Over

22

 

 

 

SECTION 5.

Other Agreements

23

 

 

 

5.1

Releases

23

5.2

Insurance

25

5.3

Amendments to First Lien Documents and Second Lien Documents

26

5.4

Confirmation of Subordination in Second Lien Collateral Documents

27

5.5

Gratuitous Bailee/Agent for Perfection

27

5.6

When Discharge of Obligations Deemed to Not Have Occurred

29

 

 

 

SECTION 6.

Insolvency or Liquidation Proceedings

29

 

 

 

6.1

Finance and Sale Issues

29

6.2

Relief from the Automatic Stay

31

6.3

Adequate Protection

31

6.4

No Waiver

33

6.5

Avoidance Issues

33

6.6

Reorganization Securities

33

6.7

Post-Petition Interest

33

6.8

Waiver

34

6.9

Separate Grants of Security and Separate Classification

34

6.10

Effectiveness in Insolvency or Liquidation Proceedings

35

 

 

 

SECTION 7.

Reliance; Waivers; Etc.

35

 

 

 

7.1

Reliance

35

7.2

No Warranties or Liability

35

7.3

No Waiver of Lien Priorities

36

 

i

--------------------------------------------------------------------------------


 

7.4

Obligations Unconditional

38

 

 

 

SECTION 8.

Miscellaneous

39

 

 

 

8.1

Integration/Conflicts

39

8.2

Effectiveness; Continuing Nature of this Agreement; Severability

39

8.3

Amendments; Waivers

40

8.4

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

40

8.5

Subrogation

41

8.6

Application of Payments

41

8.7

Additional Debt Facilities

42

8.8

Submission to Jurisdiction; Certain Waivers

44

8.9

WAIVER OF JURY TRIAL.

45

8.10

Notices

46

8.11

Further Assurances

46

8.12

Agency Capacities

46

8.13

GOVERNING LAW

46

8.14

Binding on Successors and Assigns

46

8.15

Section Headings

47

8.16

Counterparts

47

8.17

Authorization

47

8.18

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

47

8.19

No Indirect Actions

47

 

 

EXHIBITS

 

 

Exhibit I - Joinder Agreement (Additional First Lien Debt)

 

 

Exhibit II - Joinder Agreement (Replacement First Lien Credit Agreement)

 

 

Exhibit III - Additional Debt Designation

 

 

ii

--------------------------------------------------------------------------------


 

SECOND LIEN INTERCREDITOR AGREEMENT

 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of May 13, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH
(“CMB”), as administrative agent, as first lien representative for the First
Lien Secured Parties (in such capacity and together with its successors in such
capacity, and together with any Replacement First Lien Representative, the
“First Lien Representative”) and collateral agent, (or the equivalent) for the
First Lien Secured Parties (in such capacity and together with its successors in
such capacity, and together with any Replacement First Lien Collateral Agent,
the “First Lien Collateral Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
trustee, as second lien representative for the Second Lien Secured Parties (in
such capacity and together with its successors in such capacity, the “Second
Lien Representative”), U.S. Bank National Association, as collateral agent for
the Second Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Second Lien Collateral Agent”) and each First
Lien Representative and First Lien Collateral Agent that from time to time
becomes a party hereto pursuant to Section 8.7, and acknowledged and agreed to
by ION GEOPHYSICAL CORPORATION, a Delaware corporation (the “Company”) and the
other Grantors referred to below.  Capitalized terms used in this Agreement have
the meanings assigned to them in Section 1 below.

 

WHEREAS, the Company intends to issue 8.125% Senior Secured Second Priority
Notes due 2018 (including any related exchange notes, the “Notes”) in an
aggregate principal amount of $175,000,000 pursuant to an Indenture dated as of
the date hereof (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Indenture”) among the Company,
the guarantors party thereto and the Second Lien Representative;

 

WHEREAS, the Company and the other Grantors also intend to enter into the Second
Lien Collateral Documents pursuant to which the Second Lien Collateral Agent
will be granted a second priority security interest in the Second Lien
Collateral, which security interest is subordinate to the security interest of
the First Lien Representative; and

 

WHEREAS, the Company and the other Grantors have secured the First Lien
Obligations under the First Lien Credit Agreement on a priority basis and,
subject to such priority, intend to secure the Second Lien Obligations under the
Indenture, with Liens on all present and future Collateral to the extent that
such Liens have been provided for in the applicable Collateral Documents, and
the Secured Parties desire to enter into this Agreement to confirm their
relative rights with respect to the Collateral as provided in this Agreement.

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the First Lien Representative (for
itself and on behalf of the First Lien Secured Parties), the Second Lien
Representative (for itself and on behalf of the Second Lien Secured Parties),
and the Second Lien Collateral Agent (for itself and on behalf of the Second
Lien Secured Parties), intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                         Definitions.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Additional First Lien Collateral Agent” has the meaning set forth in the
definition of “First Lien Collateral Agent”.

 

“Additional First Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any Grantor (other than
the Initial First Lien Debt) which Indebtedness and guarantees are secured by
the First Lien Collateral (or a portion thereof) on a basis senior to the Second
Lien Obligations; provided, however, that with respect to any such Indebtedness
incurred after the date hereof (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each First Lien Document and
Second Lien Document, (ii) unless already a party with respect to that Series of
Additional First Lien Debt, each of the First Lien Representative and the First
Lien Collateral Agent for the holders of such Indebtedness shall have become
party to (A) this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.7 hereof and (B) the First Lien Pari Passu Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 5.14 thereof; provided, further, that, if such Indebtedness will be the
initial Additional First Lien Debt incurred by the Company or any other Grantor
after the date hereof, then the Grantors, the Initial First Lien Representative,
the Initial First Lien Collateral Agent, the Second Lien Representative for such
Indebtedness and the Second Lien Collateral Agent for such Indebtedness shall
have executed and delivered the First Lien Pari Passu Intercreditor Agreement
and (iii) each of the other requirements of Section 8.7 shall have been complied
with.  The requirements of clause (i) shall be tested only as of (x) the date of
execution of such Joinder Agreement, if pursuant to a commitment entered into at
the time of such Joinder Agreement and (y) with respect to any later commitment
or amendment to those terms to permit such Indebtedness, as of the date of such
commitment and/or amendment.  Additional First Lien Debt shall include any
Registered Equivalent Notes and guarantees thereof by the Grantors issued in
exchange therefor.

 

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, and
the First Lien Collateral Documents securing such Series of Additional First
Lien Debt.

 

“Additional First Lien Obligations” means, with respect to any Series of
Additional First Lien Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding, payable with respect to such Additional First Lien Debt,
(b) all other amounts payable to the related Additional First Lien Secured
Parties under the related Additional First Lien Documents (other than in respect
of any Indebtedness not constituting Additional First Lien Debt), and (c) any
renewals or extensions of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“Additional First Lien Representative” has the meaning set forth in the
definition of “First Lien Representative”.

 

“Additional First Lien Secured Parties” means, with respect to any Series of
Additional First Lien Debt, the holders of such Indebtedness, the First Lien
Representative with respect thereto, the First Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
First Lien Documents and the beneficiaries of each indemnification obligation
undertaken by the Company or any other Grantor under any related Additional
First Lien Documents and the holders of any other Additional First Lien
Obligations secured by the First Lien Collateral Documents for such Series of
Additional First Lien Debt.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common control with such
Person or is a director or officer of such Person.

 

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any other Grantor, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any Person permitted to be a secured party in respect of such obligations
under the applicable First Lien Documents.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Cap Amount” has the meaning assigned to that term in the definition of First
Lien Obligations.

 

“Collateral” means, at any time, all properties and assets at any time owned or
acquired by the Company or any other Grantor in which the holders of First Lien
Obligations under at least one Series of First Lien Obligations (or their
Collateral Agents or Representatives) and the holders of Second Lien Obligations
(or their Collateral Agent or Representative) hold, or purport to hold, a
security interest at such time (or, in the case of the First Lien Obligations,
are deemed pursuant to Article II to hold a security interest), including any
property subject to Liens granted pursuant to Section 6.1, and shall exclude any
properties and assets in which any Collateral Agent is required to release its
Liens pursuant to Section 5.1; provided, that, if such Liens are required to be
released as a result of the sale, transfer or other disposition of any

 

3

--------------------------------------------------------------------------------


 

properties or assets of the Company or any other Grantor, such assets or
properties will cease to be excluded from the Collateral if the Borrower or any
other Grantor thereafter acquires or reacquires such assets or properties.

 

“Collateral Agent” means any First Lien Collateral Agent and/or the Second Lien
Collateral Agent, as the context may require.

 

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

 

“Company” has the meaning set forth in the Preamble to this Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Designated First Lien Collateral Agent” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent for the
First Lien Secured Parties in such Series and (ii) at any time when clause
(i) does not apply, the “Applicable Collateral Agent” (as defined in the First
Lien Pari Passu Intercreditor Agreement) at such time.

 

“Designated First Lien Representative” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Representative for the
First Lien Secured Parties in such Series and (ii) at any time when clause
(i) does not apply, the “Applicable Representative” (as defined in the First
Lien Pari Passu Intercreditor Agreement) at such time.

 

“Designation” means a designation of Additional First Lien Indebtedness or
Indebtedness under a Replacement First Lien Credit Agreement in substantially
the form of Exhibit II attached hereto.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge” means, with respect to any Series of First Lien Obligations or the
Second Lien Obligations, as the case may be, except to the extent otherwise
provided in Section 5.6:

 

(a)                                 payment in full in cash of the principal of
and interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such Insolvency or Liquidation Proceeding) on all Indebtedness
outstanding under the applicable First Lien Documents and constituting First
Lien Obligations with respect to such Series of First Lien Obligations or the
applicable Second Lien Documents and constituting Second Lien Obligations, as
the case may be;

 

(b)                                 payment in full in cash of all Hedging
Obligations constituting First Lien Obligations secured by the First Lien
Collateral Documents or the cash collateralization of all

 

4

--------------------------------------------------------------------------------


 

such Hedging Obligations on terms satisfactory to each applicable counterparty
(or the making of other arrangements satisfactory to the applicable
counterparty);

 

(c)                                  payment in full in cash of all other First
Lien Obligations or Second Lien Obligations under the applicable First Lien
Documents of such Series or the applicable Second Lien Documents, as the case
may be, that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid (other than any indemnification
obligations for which no claim or demand for payment, whether oral or written,
has been made at such time);

 

(d)                                 termination or expiration of all
commitments, if any, to extend credit that would constitute First Lien
Obligations under such Series or Second Lien Obligations, as the case may be;
and

 

(e)                                  termination or cash collateralization (in
an amount and manner reasonably satisfactory to the applicable letter of credit
issuer, but in no event in an amount greater than 105% of the aggregate undrawn
face amount), or the making of other arrangements satisfactory to the applicable
letter of credit issuer of all letters of credit issued under the applicable
First Lien Documents constituting First Lien Obligations of such Series.

 

The term “Discharged” shall have a corresponding meaning.

 

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the date on which the Discharge of each Series of First
Lien Obligations has occurred; provided, that the Discharge of First Lien
Obligations shall be deemed not to have occurred if a Replacement First Lien
Credit Agreement is entered into.

 

“Discharge of Second Lien Obligations” means the date on which the Discharge of
Second Lien Obligations has occurred.

 

“Disposition” has the meaning set forth in Section 5.1(b).

 

“Enforcement Action” means any action to:

 

(a)                                 foreclose, execute, levy, or collect on,
take possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), Collateral, or otherwise exercise or enforce remedial rights with
respect to Collateral under the First Lien Documents or the Second Lien
Documents (including by way of setoff, recoupment, notification of a public or
private sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

 

(b)                                 solicit bids from third Persons, approve bid
procedures for any proposed disposition of Collateral, conduct the liquidation
or disposition of Collateral or engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
Persons for the purposes of valuing, marketing, promoting, and selling
Collateral;

 

5

--------------------------------------------------------------------------------


 

(c)                                  receive a transfer of Collateral in
satisfaction of Indebtedness or any other Obligation secured thereby;

 

(d)                                 otherwise enforce a security interest or
exercise another right or remedy, as a secured creditor or otherwise, pertaining
to the Collateral at law, in equity, or pursuant to the First Lien Documents or
Second Lien Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral);
or

 

(e)                                  the Disposition of Collateral by any
Grantor after the occurrence and during the continuation of an event of default
under any of the First Lien Documents or the Second Lien Documents with the
consent of the applicable First Lien Collateral Agent or Second Lien Collateral
Agent.

 

“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the Cap Amount.

 

“Excluded Assets” has the meaning given to such term in the Indenture as in
effect on the date hereof.

 

“First Lien Collateral” means any “Collateral” as defined in any First Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a First Lien Document as security for any First Lien Obligations and
shall include any property or assets subject to replacement Liens or adequate
protection Liens in favor of any First Lien Secured Party.

 

“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Secured Parties, the Initial First Lien
Representative, acting in the capacity of a collateral agent under the First
Lien Collateral Documents, together with its successors in such capacity and
(ii) in the case of any Additional First Lien Obligations and the Additional
First Lien Secured Parties thereunder, the Person serving as collateral agent
(or the equivalent) for such Additional First Lien Obligations and that is named
as the First Lien Collateral Agent in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, an “Additional First Lien
Collateral Agent”).

 

“First Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable First Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any First Lien Obligations or pursuant to which any such Lien is perfected.

 

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
March 25, 2010, as amended by that certain First Amendment to Credit Agreement
and Loan Documents dated as of May 29, 2012, among, inter alios, the Company,
the First Lien Representative, and the lenders party thereto, as the same may be
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time and shall also include any Replacement
First Lien Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“First Lien Debt” means the Initial First Lien Debt and any Additional First
Lien Debt.

 

“First Lien Documents” means the Initial First Lien Documents and any Additional
First Lien Documents.

 

“First Lien Obligations” means the Initial First Lien Obligations and any
Additional First Lien Obligations; provided, that if the sum of:
(1) Indebtedness constituting principal outstanding under the First Lien Credit
Agreement and all other First Lien Documents; plus (2) the aggregate face amount
of any letters of credit issued and outstanding under the First Lien Credit
Agreement and all other First Lien Documents (whether or not drawn, but without
duplication of any amounts included in clause (1)), exceeds an aggregate
principal amount equal to the greater of (i) $175,000,000 and (ii) 20% of the
Company’s Consolidated Net Tangible Assets (as such term is defined in the
Indenture and as calculated as of the date of the incurrence of such
indebtedness after giving effect to the application of the proceeds therefrom)
in the aggregate (the “Cap Amount”), then only that portion of such Indebtedness
and such aggregate face amount of letters of credit (on a pro rata basis based
on the aggregate outstanding principal amount of such Indebtedness and face
amount of letters of credit) equal to the Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.  For avoidance of doubt, (1) Hedging
Obligations, (2) Bank Product Obligations, (3) costs, expenses, indemnities and
other liabilities arising under the First Lien Documents and (4) accrued, unpaid
interest, fees and premium accruing in respect of or attributable to the
aggregate principal amount of the First Lien Obligations, which do not exceed
the Cap Amount, including, without limitation, any interest and fees that accrue
after the commencement by or against the Company or any Grantor of any
Insolvency or Liquidation Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, including guarantees of the foregoing, shall be deemed First
Lien Obligations and shall not be subject to the Cap Amount.

 

“First Lien Pari Passu Intercreditor Agreement” means an agreement among each
First Lien Representative and each First Lien Collateral Agent allocating rights
among the various Series of First Lien Obligations.

 

“First Lien Representative” means (i) in the case of the Initial First Lien
Obligations or the Initial First Lien Secured Parties, the Initial First Lien
Representative and (ii) in the case of any Additional First Lien Obligations and
the Additional First Lien Secured Parties thereunder, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the First Lien Representative in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, an “Additional First Lien
Representative”).

 

“First Lien Secured Parties” means the Initial First Lien Secured Parties and
any Additional First Lien Secured Parties.

 

7

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state local or foreign court or
governmental department, authority, instrumentality, regulatory body or other
agency.

 

“Grantors” means the Company and each Subsidiary which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(1)                                 interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements;

 

(2)                                 other agreements or arrangements designed to
manage interest rates or interest rate risk; and

 

(3)                                 other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange rates or commodity
prices.

 

“Indebtedness” means indebtedness in respect of borrowed money; for avoidance of
doubt, “Indebtedness” shall not include reimbursement or other obligations in
respect of letters of credit, Hedging Obligations or Bank Product Obligations.

 

“Initial First Lien Agreement” means the First Lien Credit Agreement.

 

“Initial First Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial First Lien Documents.

 

“Initial First Lien Documents” means that certain Initial First Lien Agreement
and the other “Loan Documents” as defined in the Initial First Lien Agreement
and any other document or agreement entered into for the purpose of evidencing,
governing, securing or perfecting the Initial First Lien Obligations.

 

“Initial First Lien Obligations” means the “Obligations” as defined in the First
Lien Credit Agreement.

 

“Initial First Lien Representative” has the meaning set forth in the
introductory paragraph to this Agreement.

 

“Initial First Lien Secured Parties” means the “Secured Parties” as defined in
the Initial First Lien Documents.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)         any case commenced by or against the Company or any other Grantor
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative

 

8

--------------------------------------------------------------------------------


 

to the Company or any other Grantor or its creditors, as such, in each case
whether or not voluntary;

 

(b)         any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(c)          any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims..

 

“Joinder Agreement” means a supplement to this Agreement in the form of
Exhibit I or Exhibit II hereto, as applicable, required to be delivered by an
Additional First Lien Representative, an Additional First Lien Collateral Agent
or a Replacement First Lien Collateral Agent or Replacement First Lien
Representative to each other then-existing Representative and Collateral Agent
pursuant to Section 8.7 hereof in order to include Additional First Lien Debt or
a Replacement First Lien Credit Agreement hereunder and to become the First Lien
Representative or First Lien Collateral Agent, as the case may be, hereunder in
respect thereof for the applicable Additional First Lien Secured Parties under
such Additional First Lien Debt or the First Lien Secured Parties under such
First Lien Debt.

 

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Obligations” means any principal (including reimbursement obligations with
respect to loans, advances and letters of credit whether or not drawn), interest
(including, to the extent legally permitted, all interest accrued thereon after
the commencement of any insolvency or liquidation proceeding at the rate,
including any applicable post-default rate, specified in the First Lien
Documents, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding), premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged Collateral” has the meaning set forth in Section 5.5.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Documents or the Second Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

9

--------------------------------------------------------------------------------


 

“Recovery” has the meaning set forth in Section 6.5.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, refund, replace or repay, or to
issue other Indebtedness whether of the same principal amount or greater or
lesser principal amount in exchange or replacement for such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Replacement First Lien Collateral Agent” means, in respect of any Replacement
First Lien Credit Agreement, the collateral agent or person serving in similar
capacity under the Replacement First Lien Credit Agreement.

 

“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the First Lien Collateral and (ii) becomes the
First Lien Credit Agreement hereunder by designation as such pursuant to
Section 8.7.

 

“Replacement First Lien Representative” means, in respect of any Replacement
First Lien Credit Agreement, the administrative agent, trustee or person serving
in similar capacity under the Replacement First Lien Credit Agreement.

 

“Representative” means any First Lien Representative and/or the Second Lien
Representative, as the context may require.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Company or the applicable Grantor.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Lien Adequate Protection Payments” has the meaning set forth in
Section 6.3(b)(2).

 

“Second Lien Collateral” means any “Collateral” as defined in any Second Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a Second Lien Document as security for any Second Lien Obligation
and shall include any property or assets subject to replacement Liens or
adequate protection Liens in favor of any Second Lien Secured Party.

 

10

--------------------------------------------------------------------------------


 

“Second Lien Collateral Agent” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Second Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Second Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Second Lien Obligations or pursuant to which any such Lien is perfected.

 

“Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Second Lien Documents.  Second Lien Debt
shall include any Registered Equivalent Notes and guarantees thereof by the
Grantor issued in exchange thereof.

 

“Second Lien Default” means any Event of Default under, and as defined in, any
Second Lien Document.

 

“Second Lien Documents” means the Indenture and the other “Note Documents” as
defined in the Indenture and any other document or agreement entered into for
the purpose of evidencing, governing, securing or perfecting the Second Lien
Obligations.

 

“Second Lien Obligations” means the “Parity Lien Obligations” or the “Secured
Obligations”, as applicable and each as defined in the Second Lien Documents.

 

“Second Lien Representative” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Second Lien Secured Parties” means the holders of the Second Lien Obligations
and the Second Lien Representative.

 

“Secured Obligations” means the First Lien Obligations and/or the Second Lien
Obligations, as the context may require.

 

“Secured Parties” means the First Lien Secured Parties and/or the Second Lien
Secured Parties, as the context may require.

 

“Series” means, (x) with respect to First Lien Debt, all First Lien Debt
represented by the same Representative acting in the same capacity and (y) with
respect to First Lien Obligations, all such obligations secured by the same
First Lien Collateral Documents.

 

“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or Controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

11

--------------------------------------------------------------------------------


 

1.2                               Terms Generally.  The definitions of terms in
this Agreement shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise:

 

(a)                                 any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, modified, renewed or extended and any reference herein
to any statute or regulations shall include any amendment, renewal, extension or
replacement thereof;

 

(b)                                 any reference herein to any Person shall be
construed to include such Person’s successors and assigns;

 

(c)                                  the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof;

 

(d)                                 all references herein to Sections shall be
construed to refer to Sections of this Agreement; and

 

(e)                                  the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 2.                         Lien Priorities.

 

2.1                               Relative Priorities.  Notwithstanding the
date, time, method, manner or order of grant, attachment or perfection of any
Liens securing the Second Lien Obligations granted on the Collateral or of any
Liens securing the First Lien Obligations granted on the Collateral and
notwithstanding any provision of the UCC, or any other applicable law or the
Second Lien Documents or any defect or deficiencies in, or failure to perfect or
lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise of,
the Liens securing the First Lien Obligations, the subordination of such Liens
to any other Liens, or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Representative and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby agrees that:

 

(a)                                 any Lien on the Collateral securing any
First Lien Obligations now or hereafter held by or on behalf of any First Lien
Representative, any First Lien Collateral Agent or any First Lien Secured
Parties or any agent or trustee therefor, regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in all respects and prior to any Lien on the Collateral securing any
Second Lien Obligations; and

 

12

--------------------------------------------------------------------------------


 

(b)                                 any Lien on the Collateral securing any
Second Lien Obligations now or hereafter held by or on behalf of the Second Lien
Representative, the Second Lien Collateral Agent, any Second Lien Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Collateral securing
any First Lien Obligations.  All Liens on the Collateral securing any First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second Lien Obligations for all purposes, whether or
not such Liens securing any First Lien Obligations are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person; and

 

(c)                                  any Lien on the Collateral securing any
Excess First Lien Obligations now or hereafter held by or on behalf of any First
Lien Representative, any First Lien Collateral Agent, any First Lien Secured
Parties or any agent or trustee therefor, regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to any Lien on the Collateral securing
any Second Lien Obligations.

 

It is acknowledged that, subject to the Cap Amount (as provided herein), (i) the
aggregate amount of the First Lien Obligations may be increased from time to
time pursuant to the terms of the First Lien Documents, (ii) a portion of the
First Lien Obligations consists or may consist of Indebtedness that is revolving
in nature, and the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and
(iii) subject to Section 8.7(b), the First Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, all
without affecting the subordination of the Liens securing the Second Lien
Obligations hereunder or the provisions of this Agreement defining the relative
rights of the First Lien Secured Parties and the Second Lien Secured Parties.

 

2.2                               Prohibition on Contesting Liens; No
Marshalling.  The Second Lien Representative and the Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Secured Party represented by
it, and each First Lien Representative and each First Lien Collateral Agent, for
itself and on behalf of each First Lien Secured Party represented by it, agrees
that it will not (and hereby waives any right to) directly or indirectly contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity, perfection,
extent or enforceability of a Lien held, or purported to be held, by or on
behalf of any of the First Lien Secured Parties in the First Lien Collateral or
by or on behalf of any of the Second Lien Secured Parties in the Second Lien
Collateral, as the case may be, or the provisions of this Agreement.  The Second
Lien Representative and the Second Lien Collateral Agent, for itself and on
behalf of each Second Lien Secured Party represented by it, agrees that it
(i) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Liens pari passu with, or to give any Second Lien
Secured Party any preference or priority relative to, any Lien securing the
First Lien Obligations with respect to the Collateral or any part thereof,
(ii) will not challenge or question in any proceeding the validity or
enforceability of any First Lien Obligations or First Lien Document, or the
validity or enforceability of the priorities, rights or duties established by
the provisions of this Agreement, (iii) will not take or cause to be taken any
action the purpose or

 

13

--------------------------------------------------------------------------------


 

effect of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
Disposition of the Collateral permitted under the First Lien Documents and this
Agreement by any First Lien Secured Party or any First Lien Collateral Agent
acting on their behalf, (iv) shall have no right to (A) direct any First Lien
Collateral Agent or any other First Lien Secured Party to exercise any right,
remedy or power with respect to any Collateral or (B) consent to the exercise by
any First Lien Collateral Agent or any other First Lien Secured Party of any
right, remedy or power with respect to any Collateral, (v) except as permitted
by this Agreement, will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against any First Lien Collateral
Agent or other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to, and
neither any First Lien Collateral Agent nor any other First Lien Secured Party
shall be liable for, any action taken or omitted to be taken by the any First
Lien Collateral Agent or other First Lien Secured Party with respect to any
First Lien Collateral, (vi) will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement, (vii) object to forbearance by any First Lien
Collateral Agent or any First Lien Secured Party, and (viii) until the Discharge
of First Lien Obligations, will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshaling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any First Lien Representative, any First Lien Collateral Agent or
any First Lien Secured Party to enforce this Agreement, including the provisions
of this Agreement relating to the priority of the Liens securing the First Lien
Obligations as provided in Sections 2.1 and 3.1.

 

2.3                               No New Liens.  So long as the Discharge of
First Lien Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, the parties hereto agree that the Company shall not, and shall not
permit any other Grantor to:

 

(a)                                 grant or permit any additional Liens on any
asset or property to secure any Second Lien Obligation unless it has granted or
concurrently grants a Lien on such asset or property to secure the First Lien
Obligations, the parties hereto agreeing that any such Lien shall be subject to
Section 2.1 hereof; or

 

(b)                                 grant or permit any additional Liens on any
asset or property to secure any First Lien Obligations (other than an Excluded
Asset) unless it has granted or concurrently grants a Lien on such asset or
property to secure the Second Lien Obligations.

 

If the Second Lien Representative, the Second Lien Collateral Agent or any
Second Lien Secured Party shall hold any Lien on any assets or property of any
Grantor securing any Second Lien Obligations that are not also subject to the
first-priority Liens securing all First Lien Obligations under the First Lien
Collateral Documents, such Second Lien Representative, Second Lien Collateral
Agent or Second Lien Secured Party shall notify the Designated First Lien
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to each First
Lien Collateral Agent as

 

14

--------------------------------------------------------------------------------


 

security for the First Lien Obligations represented by it, such Second Lien
Representative, Second Lien Collateral Agent and Second Lien Secured Parties
shall be deemed to hold and have held such Lien for the benefit of each First
Lien Representative, each First Lien Collateral Agent and the other First Lien
Secured Parties as security for the First Lien Obligations.  To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to any First Lien Representative, any
First Lien Collateral Agent and/or the First Lien Secured Parties, the Second
Lien Representative and the Second Lien Collateral Agent, on behalf of the
Second Lien Secured Parties represented by it, agrees that any amounts received
by or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

 

Notwithstanding anything in this Agreement to the contrary, cash and cash
equivalents may be pledged to secure reimbursement obligations in respect of
letters of credit without granting a Lien thereon to secure any other First Lien
Obligations or any other Second Lien Obligations.

 

2.4                               Similar Liens and Agreements.  Except as
provided in Section 2.3, except to the extent any asset constitutes an Excluded
Asset, the parties hereto agree that it is their intention that the First Lien
Collateral and the Second Lien Collateral be substantially identical.  In
furtherance of the foregoing and of Section 8.11, the parties hereto agree,
subject to the other provisions of this Agreement:

 

(a)                                 upon request by any First Lien Collateral
Agent or the Second Lien Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Documents and the Second Lien Documents;

 

(b)                                 that the documents and agreements creating
or evidencing the First Lien Collateral and the Second Lien Collateral and
guarantees for the First Lien Obligations and the Second Lien Obligations,
subject to Section 2.3, shall be in all material respects the same forms of
documents other than (i) with respect to the priority nature of the Liens
created thereunder in such Collateral, (ii) such other modifications to such
Second Lien Security Documents which are less restrictive than the corresponding
First Lien Security Documents and (iii) provisions in the Second Lien Security
Documents which are solely applicable to the rights and duties of the Second
Lien Representative and/or the Second Lien Collateral Agent, and

 

(c)                                  that at no time shall there be (i) any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the First Lien Obligations or (ii) any Grantor
that is an obligor in respect of the First Lien Obligations that is not also an
obligor in respect of the Second Lien Obligations.

 

The foregoing to the contrary notwithstanding, it is understood by each of the
parties that to the extent that (y) any Collateral constitutes an Excluded
Asset, or (z) any Lien on any Second Lien Collateral is released pursuant to the
terms of the Second Lien Documents, the Collateral

 

15

--------------------------------------------------------------------------------


 

securing the First Lien Obligations and the Second Lien Obligations will not be
identical, and the provisions of the documents, agreements and instruments
evidencing such Liens also will not be substantively similar, and any such
difference in the scope or extent of perfection with respect to the Collateral
resulting therefrom are hereby expressly permitted by this Agreement.

 

2.5                               Perfection of Liens.  Except for the
arrangements contemplated by Section 5.5, none of the First Lien
Representatives, First Lien Collateral Agents or the First Lien Secured Parties
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Collateral for the benefit of the Second Lien Representative, the
Second Lien Collateral Agent or the Second Lien Secured Parties, which shall be
the responsibility of the Company.  The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Lien Secured Parties on the one hand and the Second Lien Secured Parties on the
other hand and such provisions shall not impose on the First Lien
Representatives, First Lien Collateral Agents, the First Lien Secured Parties,
the Second Lien Representative, the Second Lien Collateral Agent, the Second
Lien Secured Parties or any agent or trustee therefor any obligations in respect
of the disposition of proceeds of any Collateral which would conflict with
prior-perfected claims therein in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law.

 

SECTION 3.                         Enforcement.

 

3.1                               Exercise of Remedies.

 

(a)                                 Until the Discharge of First Lien
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the Second Lien Representative, the Second Lien Collateral Agent and the Second
Lien Secured Parties:

 

(1)                                 will not commence or maintain, or seek to
commence or maintain, any Enforcement Action or otherwise exercise any rights or
remedies with respect to the Collateral;

 

(2)                                 will not contest, protest or object to any
foreclosure proceeding or action brought by any First Lien Representative, any
First Lien Collateral Agent or any First Lien Secured Party or any other
exercise by any First Lien Representative, any First Lien Collateral Agent or
any First Lien Secured Party of any rights and remedies relating to the
Collateral under the First Lien Documents or otherwise (including any
Enforcement Action initiated by or supported by any First Lien Representative,
any First Lien Collateral Agent or any First Lien Secured Party); and

 

(3)                                 will not object to (and will waive any and
all claims with respect to) the forbearance by any First Lien Representative,
any First Lien Collateral Agent or the First Lien Secured Parties from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Collateral,

 

16

--------------------------------------------------------------------------------


 

in each case so long as any proceeds received by any First Lien Representative
in excess of those necessary to achieve a Discharge of First Lien Obligations
are distributed in accordance with Section 4.1.

 

(b)                                 Until the Discharge of First Lien
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
subject to Section 3.1(a)(1), the First Lien Representatives, the First Lien
Collateral Agents and the First Lien Secured Parties shall have the exclusive
right to commence and maintain an Enforcement Action or otherwise enforce
rights, exercise remedies (including set-off, recoupment and the right to credit
bid their debt (including debt related to any DIP Financing) in any sale, except
that the Second Lien Representative shall have the credit bid rights set forth
in Section 3.1(c)(5)), and subject to Section 5.1, make determinations regarding
the release, disposition, or restrictions with respect to the Collateral without
any consultation with or the consent of the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party; provided
that any proceeds received by any First Lien Representative in excess of those
necessary to achieve a Discharge of any First Lien Obligations are distributed
in accordance with Section 4.1 hereof.  In commencing or maintaining any
Enforcement Action or otherwise exercising rights and remedies with respect to
the Collateral, the First Lien Representatives, First Lien Collateral Agents and
the First Lien Secured Parties may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with the Second Lien
Representative, the Second Lien Collateral Agent or any other Second Lien
Secured Party and regardless of whether any such exercise is adverse to the
interest of any Second Lien Secured Party.  Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

(c)                                  Notwithstanding the foregoing, the Second
Lien Representative, the Second Lien Collateral Agent and any Second Lien
Secured Party may:

 

(1)                                 file a claim or statement of interest with
respect to the Second Lien Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor;

 

(2)                                 take any action (not adverse to the priority
status of the Liens on the Collateral securing the First Lien Obligations, or
the rights of any First Lien Representative, any First Lien Collateral Agent or
the First Lien Secured Parties to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect its Lien on the Collateral;

 

(3)                                 file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the

 

17

--------------------------------------------------------------------------------


 

Second Lien Secured Parties, including any claims secured by the Collateral, if
any, in each case in accordance with the terms of this Agreement;

 

(4)                                 subject to Section 6.1(b), vote on any plan
of reorganization, arrangement, compromise or liquidation, file any proof of
claim, make other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement, with respect to the Second
Lien Obligations and the Collateral; provided that no filing of any claim or
vote, or pleading related to such claim or vote, to accept or reject a
disclosure statement, plan of reorganization, arrangement, compromise or
liquidation, or any other document, agreement or proposal similar to the
foregoing by the Second Lien Representative, the Second Lien Collateral Agent or
any other Second Lien Secured Party may be inconsistent with the provisions of
this Agreement;

 

(5)                                 bid for or purchase Collateral at any
public, private or judicial foreclosure upon such Collateral initiated by any
First Lien Representative, any First Lien Collateral Agent or any other First
Lien Secured Party, or any sale of Collateral during an Insolvency or
Liquidation Proceeding; provided that such bid may not include a “credit bid” in
respect of any Second Lien Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause the Discharge of First Lien Obligations; and

 

(6)                                 object to any proposed acceptance of
Collateral by a First Lien Representative, a First Lien Collateral Agent or
First Lien Secured Party pursuant to Section 9-620 of the UCC.

 

The Second Lien Representative and the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties represented by it, agrees that it
will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any right or remedy (including set-off and
recoupment) with respect to any Collateral in its capacity as a creditor, unless
and until the Discharge of First Lien Obligations has occurred, except in
connection with any foreclosure expressly permitted by Section 3.1(a)(1) to the
extent such Second Lien Representative or such Second Lien Collateral Agent and
Second Lien Secured Parties represented by it are permitted to retain the
proceeds thereof in accordance with Section 4.2 of this Agreement.  Without
limiting the generality of the foregoing, unless and until the Discharge of
First Lien Obligations has occurred, except as expressly provided in
Sections 3.1(a), 3.1(b) and this Section 3.1(c), the sole right of the Second
Lien Representative, the Second Lien Collateral Agent and the other Second Lien
Secured Parties with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

 

(d)                                 Subject to Sections 3.1(a) and (c):

 

(1)                                 the Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Secured Parties represented by it, agrees that such Second Lien Representative
or such Second

 

18

--------------------------------------------------------------------------------


 

Lien Collateral Agent and such Second Lien Secured Parties represented by it
will not take any action that would hinder any exercise of remedies under the
First Lien Documents or is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise;

 

(2)                                 the Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Secured Parties represented by it, hereby waives any and all rights such Second
Lien Representative or such Second Lien Collateral Agent or such Second Lien
Secured Parties represented by it may have as a junior lien creditor or
otherwise to object to the manner in which any First Lien Representative, any
First Lien Collateral Agent or other First Lien Secured Party seeks to enforce
or collect the First Lien Obligations or Liens securing the First Lien
Obligations granted in any of the First Lien Collateral undertaken in accordance
with this Agreement, regardless of whether any action or failure to act by or on
behalf of any First Lien Representative, any First Lien Collateral Agent or
other First Lien Secured Party is adverse to the interest of any Second Lien
Secured Party; and

 

(3)                                 the Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Secured Parties represented by it, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of any First Lien Representative, any First Lien Collateral Agent or
any other First Lien Secured Party with respect to the Collateral as set forth
in this Agreement and the First Lien Documents.

 

(e)                                  Except as specifically set forth in this
Agreement, the Second Lien Representative, the Second Lien Collateral Agent and
the other Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors against the Company or any other Grantor that has guaranteed
or granted Liens to secure the Second Lien Obligations in accordance with the
terms of the Second Lien Documents and applicable law (other than initiating or
joining in an involuntary case or proceeding under any Insolvency or Liquidation
Proceeding with respect to any Grantor); provided that in the event that any
Second Lien Secured Party becomes a judgment Lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Lien Obligations, such judgment Lien shall be subject
to the terms of this Agreement for all purposes (including in relation to the
First Lien Obligations) in the same manner as the other Liens securing the
Second Lien Obligations are subject to this Agreement.

 

(f)                                   Nothing in this Agreement shall prohibit
the receipt by the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party of the required payments of interest,
principal and other amounts owed in respect of the Second Lien Obligations so
long as such receipt is not the direct or indirect result of the exercise by the
Second Lien Representative, the Second Lien Collateral Agent or any

 

19

--------------------------------------------------------------------------------


 

other Second Lien Secured Party of rights or remedies as a secured creditor
(including set-off and recoupment) or enforcement in contravention of this
Agreement of any Lien held by any of them or as a result of any other violation
by any Second Lien Secured Party of the express terms of this Agreement. 
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies any First Lien Representative, any First Lien Collateral Agent or other
First Lien Secured Party may have with respect to the First Lien Collateral.

 

(g)                                  The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Lien Security Document or any other Second Lien Document shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the other First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement.

 

3.2                               Actions Upon Breach; Specific Performance.

 

(a)                                 If any Second Lien Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement, this
Agreement shall create an irrebuttable presumption and admission by such Second
Lien Secured Party that relief against such Second Lien Secured Party by
injunction, specific performance and/or other appropriate equitable relief is
necessary to prevent irreparable harm to the First Lien Secured Parties, it
being understood and agreed by the Second Lien Representative and the Second
Lien Collateral Agent, on behalf of each Second Lien Secured Party represented
by it, that (i) the First Lien Secured Parties’ damages from actions of any
Second Lien Secured Party may at that time be difficult to ascertain and may be
irreparable and (ii) each Second Lien Secured Party waives any defense that the
Grantors and/or the First Lien Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages.  Each of the First Lien
Representatives and/or First Lien Collateral Agents may demand specific
performance of this Agreement.  The Second Lien Representative and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby irrevocably waives any defense based on the adequacy
of a remedy at law and any other defense which might be asserted to bar the
remedy of specific performance in any action which may be brought by any First
Lien Representative, any First Lien Collateral Agent or any other First Lien
Secured Party.  No provision of this Agreement shall constitute or be deemed to
constitute a waiver by any First Lien Representative or any First Lien
Collateral Agent on behalf of itself and the First Lien Secured Parties
represented by it of any right to seek damages from any Person in connection
with any breach or alleged breach of this Agreement.

 

(b)                                 If any First Lien Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this

 

20

--------------------------------------------------------------------------------


 

Agreement, this Agreement shall create an irrebuttable presumption and admission
by such First Lien Secured Party that relief against such First Lien Secured
Party by injunction, specific performance and/or other appropriate equitable
relief is necessary to prevent irreparable harm to the Second Lien Secured
Parties, it being understood and agreed by each First Lien Representative and
each First Lien Collateral Agent, on behalf of each First Lien Secured Party
represented by it, that (i) the Second Lien Secured Parties’ damages from
actions of any First Lien Secured Party may at that time be difficult to
ascertain and may be irreparable and (ii) each First Lien Secured Party waives
any defense that the Grantors and/or the Second Lien Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages.  Each of the
Second Lien Representative and/or Second Lien Collateral Agent may demand
specific performance of this Agreement.  Each First Lien Representative and each
First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties represented by it, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Second Lien Representative, the Second Lien Collateral Agent or any other Second
Lien Secured Party.  No provision of this Agreement shall constitute or be
deemed to constitute a waiver by the Second Lien Representative or any Second
lien Collateral Agent on behalf of itself and the Second Lien Secured Parties
represented by it of any right to seek damages from any Person in connection
with any breach or alleged breach of this Agreement.

 

SECTION 4.                         Payments.

 

4.1                               Application of Proceeds.

 

(a)                                 So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
any Collateral or any proceeds thereof received in connection with any
Enforcement Action or other exercise of remedies by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Secured Party
shall be applied by the Designated First Lien Collateral Agent and the other
First Lien Collateral Agents or the First Lien Representatives, as applicable,
to the First Lien Obligations in such order as specified in the relevant First
Lien Documents and, if then in effect, the First Lien Pari Passu Intercreditor
Agreement; provided, that any non-cash Collateral or non-cash proceeds may be
held by the applicable First Lien Collateral Agent, in its discretion, as
Collateral.  Upon the Discharge of First Lien Obligations, each First Lien
Collateral Agent shall (x) unless the Discharge of Second Lien Obligations has
already occurred, deliver any proceeds of Collateral held by it to the Second
Lien Collateral Agent, to be applied by the Second Lien Collateral Agent and the
Second Lien Representative, as applicable, to the applicable Second Lien
Obligations in such order as specified in the applicable Second Lien Collateral
Documents, (y) if the Discharge of Second Lien Obligations has already occurred,
apply such proceeds of Collateral to any Excess First Lien Obligations in such
order as specified in the relevant First Lien Documents, and (z) if there are no
Excess First Lien Obligations, deliver such proceeds of Collateral to the
Grantors, their successors or assigns, or to whomever may be lawfully entitled
to receive the same.  Without limiting the obligations of the Second Lien
Secured

 

21

--------------------------------------------------------------------------------


 

Parties under Section 4.2 hereof, after the Discharge of First Lien Obligations
has occurred, upon the Discharge of Second Lien Obligations, the Second Lien
Collateral Agent shall deliver any proceeds of Collateral held by it, (x) if
there are any Excess First Lien Obligations, to the First Lien Collateral Agent,
for application by the First Lien Collateral Agent to the Excess First Lien
Obligations in such order as specified in the relevant First Lien Documents
until the payment in full in cash of all Excess First Lien Obligations, and
(y) if there are no such Excess First Lien Obligations, to the Grantors, their
successors or assigns, or to whomever may be lawfully entitled to receive the
same.

 

(b)                                 Whenever a Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations (or the existence of any commitment to extend credit that would
constitute First Lien Obligations) or Second Lien Obligations, or the existence
of any Lien securing any such obligations, or the Collateral subject to any such
Lien, it may request that such information be furnished to it in writing by the
other Representative and shall be entitled to make such determination on the
basis of the information so furnished; provided, however, that if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Company. 
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Company, Grantors or any of
their subsidiaries, any Secured Party or any other person as a result of such
determination.

 

4.2                               Payments Over.

 

(a)                                 So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
any Collateral or any proceeds thereof (including assets or proceeds subject to
Liens referred to in the final sentence of the second to last paragraph of
Section 2.3 and any assets or proceeds subject to Liens that have been avoided
or otherwise invalidated) received by the Second Lien Representative, Second
Lien Collateral Agent or any other Second Lien Secured Party in connection with
any Enforcement Action or other exercise of any right or remedy relating to the
Collateral in contravention of this Agreement in all cases shall be segregated
and held in trust and forthwith paid over to the Designated First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  The Designated First Lien Collateral Agent
is hereby authorized to make any such endorsements as agent for the Second Lien
Representative, Second Lien Collateral Agent or any such other Second Lien
Secured Party.  This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.

 

(b)                                 So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced

 

22

--------------------------------------------------------------------------------


 

by or against the Company or any other Grantor, any Collateral or proceeds
thereof (including assets or proceeds subject to Liens referred to in the final
sentence of the second to last paragraph of Section 2.3 and assets or proceeds
subject to Liens that have been avoided or otherwise invalidated) received by
the Second Lien Representative, the Second Lien Collateral Agent or any Second
Lien Secured Party in connection with any Enforcement Action or other exercise
of any right or remedy relating to the Collateral not in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct in partial satisfaction of the First
Lien Obligations.  The First Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Second Lien Representative, the Second
Lien Collateral Agent or any such other Second Lien Secured Party.  This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Lien Obligations.

 

(c)                                  So long as the Discharge of First Lien
Obligations has not occurred, if the Second Lien Representative, the Second Lien
Collateral Agent or any other Second Lien Secured Party shall receive Collateral
or any distribution of money or other property in respect of the Collateral
(including any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated) such money or other property shall be segregated and held
in trust and forthwith paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, with any
necessary endorsements. Any Lien received by the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party in respect
of any of the Second Lien Obligations in any Insolvency or Liquidation
Proceeding shall be subject to the terms of this Agreement.

 

SECTION 5.                         Other Agreements.

 

5.1                               Releases.

 

(a)                                 If in connection with any Enforcement Action
by any First Lien Representative or any First Lien Collateral Agent or any other
exercise of any First Lien Representative’s or any First Lien Collateral Agent’s
remedies in respect of the Collateral, in each case prior to the Discharge of
First Lien Obligations, such First Lien Collateral Agent, for itself or on
behalf of any of the First Lien Secured Parties, releases any of its Liens on
any part of the Collateral or such First Lien Representative, for itself or on
behalf of any of the First Lien Secured Parties releases any Grantor from its
obligations under its guaranty of the First Lien Obligations, then the Liens, if
any, of the Second Lien Collateral Agent, for itself or for the benefit of the
Second Lien Secured Parties, on such Collateral, and the obligations of such
Grantor under its guaranty of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released.  If in connection
with any Enforcement Action or other exercise of rights and remedies by any
First Lien Representative or any First Lien Collateral Agent, in each case prior
to the Discharge of First Lien Obligations, the equity interests of any Person
are foreclosed upon or otherwise disposed of and such First Lien Collateral
Agent releases its Lien on the property or assets of such Person then the Liens
of the Second

 

23

--------------------------------------------------------------------------------


 

Lien Collateral Agent with respect to the property or assets of such Person will
be automatically released to the same extent as the Liens of such First Lien
Collateral Agent.  The Second Lien Representative and the Second Lien Collateral
Agent, for itself or on behalf of any Second Lien Secured Parties represented by
it, shall promptly execute and deliver to the First Lien Representatives, First
Lien Collateral Agents or such Grantor such termination statements, releases and
other documents as any First Lien Representative, First Lien Collateral Agent or
such Grantor may request, in writing, to effectively confirm the foregoing
releases.

 

(b)                                 If any First Lien Collateral Agent, for
itself or on behalf of any of the First Lien Secured Parties represented by it,
releases any of its Liens on any part of the Collateral, or any First Lien
Representative, for itself or on behalf of any of the First Lien Secured Parties
represented by it, releases any Grantor from its obligations under its guaranty
of the First Lien Obligations, (including, without limitation) in connection
with any sale, lease, exchange, transfer or other disposition of any Collateral
by any Grantor (collectively, a “Disposition”) permitted under the terms of the
First Lien Documents and not expressly prohibited under the terms of the Second
Lien Documents (other than in connection with an Enforcement Action or other
exercise of any First Lien Representative’s and/or First Lien Collateral Agent’s
remedies in respect of the Collateral, which shall be governed by
Section 5.1(a) above), in each case other than in connection with, or following,
the Discharge of First Lien Obligations, then the Liens, if any, of the Second
Lien Collateral Agent, for itself or for the benefit of the Second Lien Secured
Parties represented by it, on such Collateral, and the obligations of such
Grantor under its guaranty of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released.  The Second Lien
Representative and the Second Lien Collateral Agent, for itself and on behalf of
each Second Lien Secured Party represented by it, shall promptly execute and
deliver to the First Lien Representatives, the First Lien Collateral Agents or
such Grantor such termination statements, releases and other documents as any
First Lien Representative, First Lien Collateral Agent or such Grantor may
request, in writing, to effectively confirm such release.

 

(c)                                  Until the Discharge of First Lien
Obligations occurs, the Second Lien Representative and the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties
represented by it, hereby irrevocably constitutes and appoints the First Lien
Collateral Agent and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Second Lien
Representative, such Second Lien Collateral Agent and such Second Lien Secured
Parties or in the First Lien Collateral Agent’s own name, from time to time in
the First Lien Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.  This power is coupled with an interest and
is irrevocable until the Discharge of First Lien Obligations.

 

(d)                                 Until the Discharge of First Lien
Obligations occurs, to the extent that any First Lien Collateral Agent, any
First Lien Representative or First Lien Secured

 

24

--------------------------------------------------------------------------------


 

Parties (i) have released any Lien on Collateral or any Grantor from its
obligation under its guaranty and any such Liens or guaranty are later
reinstated or (ii) obtain any new liens or additional guarantees from any
Grantor, then the Second Lien Collateral Agent, for itself and for the Second
Lien Secured Parties represented by it, shall be granted a Lien on any such
Collateral, subject to the lien subordination provisions of this Agreement, and
the Second Lien Representative, for itself and for the Second Lien Secured
Parties represented by it, shall be granted an additional guaranty, as the case
may be.

 

(e)                                  In the event of a Discharge of First Lien
Obligations or a voluntary release of Liens securing the First Lien Obligations
by the First Lien Secured Parties on all or substantially all of the Collateral
(other than when such release occurs in connection with the First Lien Secured
Parties’ foreclosure upon or other exercise of rights and remedies with respect
to such Collateral), no release of the Liens on such Collateral securing the
Second Lien Obligations shall be made unless (A) consent to the release of such
Liens securing the Second Lien Obligations has been given by the requisite
percentage or number of the Second Lien Secured Parties at the time outstanding
as provided for in the applicable Second Lien Documents and (B) the Company has
delivered an officers’ certificate to the Designated First Lien Collateral Agent
and the Second Lien Collateral Agent certifying that all such consents have been
obtained.

 

5.2                               Insurance.  Unless and until the Discharge of
First Lien Obligations has occurred, the First Lien Representatives, the First
Lien Collateral Agents and the other First Lien Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the First
Lien Documents, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of First Lien
Obligations has occurred, and subject to the rights of the Grantors under the
First Lien Documents, all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Collateral shall be paid to the Designated First Lien Collateral Agent for the
benefit of the First Lien Secured Parties pursuant to the terms of the First
Lien Documents and, if then in effect, the First Lien Pari Passu Intercreditor
Agreement, (including for purposes of cash collateralization of letters of
credit) and, thereafter, to the extent no First Lien Obligations are
outstanding, and subject to the rights of the Grantors under the Second Lien
Documents, to the Second Lien Collateral Agent for the benefit of the Second
Lien Secured Parties to the extent required under the Second Lien Documents and
then, to the extent no Second Lien Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct.  Until the Discharge of First
Lien Obligations has occurred, if the Second Lien Representative, the Second
Lien Collateral Agent or any other Second Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Designated First Lien Collateral Agent
in accordance with the terms of Section 4.2.  In addition, if by virtue of being
named as an additional insured or loss payee of any insurance policy covering
any of the Collateral, the Second Lien Collateral Agent or any other Second Lien
Secured Party shall have the right to adjust or settle any claim

 

25

--------------------------------------------------------------------------------


 

under any such insurance policy, then unless and until the Discharge of First
Lien Obligations has occurred, the Second Lien Collateral Agent and any such
Second Lien Secured Party shall follow the instructions of the Designated First
Lien Collateral Agent, or of the Grantors under the First Lien Documents to the
extent the First Lien Documents grant such Grantors the right to adjust or
settle such claims, with respect to such adjustment or settlement.

 

5.3                               Amendments to First Lien Documents and Second
Lien Documents.

 

(a)                                 Subject to Section 5.3(c), the First Lien
Documents of any Series may be amended, supplemented or otherwise modified in
accordance with their terms and the First Lien Debt of any Series may be
Refinanced subject to Section 5.6 and 8.7, in each case, without notice to, or
the consent of, the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party, all without affecting the lien
subordination or other provisions of this Agreement; provided that any such
amendment, supplement or modification or Refinancing is not inconsistent with
the terms of this Agreement.

 

(b)                                 The Second Lien Documents may be amended,
supplemented or otherwise modified in accordance with their terms, in each case,
without notice to, or the consent of, any First Lien Representative, any First
Lien Collateral Agent or any other First Lien Secured Party, all without
affecting the lien subordination or other provisions of this Agreement, to the
extent the terms and conditions of such amendment, supplement, modification meet
any applicable requirements set forth in the First Lien Documents; provided that
any such amendment, supplement or modification is not inconsistent with the
terms of this Agreement, as certified by the Company in an Officer’s Certificate
(as defined in the Indenture) delivered to the Second Lien Representative and
the Second Lien Collateral Agent.

 

(c)                                  In the event any First Lien Collateral
Agent or the applicable First Lien Secured Parties and the relevant Grantor
enter into any amendment, waiver or consent in respect of any of the First Lien
Collateral Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any First Lien
Collateral Document or changing in any manner the rights of the applicable First
Lien Collateral Agent, such First Lien Secured Parties, the Company or any other
Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of a Second Lien Collateral Document
without the consent of the Second Lien Representative, Second Lien Collateral
Agent or other Second Lien Secured Party and without any action by the Second
Lien Representative, the Second Lien Collateral Agent, any other Second Lien
Secured Party, the Company or any other Grantor, provided that:

 

(1)                                 no such amendment, waiver or consent shall
have the effect of:

 

(A)                               removing assets subject to the Lien of the
Second Lien Collateral Documents, except to the extent that a release of such
Lien is permitted or required by Section 5.1 and provided that

 

26

--------------------------------------------------------------------------------


 

there is a corresponding release of the Liens securing the First Lien
Obligations;

 

(B)                               imposing duties on, or adversely affecting the
rights, protections and limitations of liability of, the Second Lien Collateral
Agent or the Second Lien Representative without its prior written consent;

 

(C)                               permitting other Liens on the Collateral not
permitted under the terms of the Second Lien Documents or Section 6 hereof; or

 

(D)                               being prejudicial to the interests of the
Second Lien Secured Parties to a greater extent than the First Lien Secured
Parties (other than by virtue of their relative priority and the rights and
obligations hereunder); and

 

(2)                                 notice of such amendment, waiver or consent
will be given to the Second Lien Collateral Agent by the applicable First Lien
Collateral Agent no later than 30 days after its effectiveness, provided that
the failure to give such notice will not affect the effectiveness and validity
thereof nor create any liability of the applicable First Lien Collateral Agent.

 

5.4                               Confirmation of Subordination in Second Lien
Collateral Documents.  The Company agrees that each Second Lien Collateral
Document shall include the following language (or language to similar effect
approved by the Designated First Lien Collateral Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Second Lien Intercreditor Agreement, dated as of May 13, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”), among ION Geophysical Corporation, the
Grantors from time to time party thereto, China Merchants Bank Co., Ltd., New
York Branch, as First Lien Representative (as defined therein), China Merchants
Bank Co., Ltd., New York Branch, as First Lien Collateral Agent (as defined
therein), Wilmington Trust, National Association, as Second Lien Representative
(as defined therein), U.S. Bank National Association, as Second Lien Collateral
Agent (as defined therein) and certain other persons party or that may become
party thereto from time to time.  In the event of any conflict between the terms
of the Second Lien Intercreditor Agreement and this Agreement, the terms of the
Second Lien Intercreditor Agreement shall govern and control.”

 

5.5                               Gratuitous Bailee/Agent for Perfection.

 

(a)                                 Each First Lien Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as gratuitous

 

27

--------------------------------------------------------------------------------


 

bailee for the Second Lien Collateral Agent (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) and any assignee thereof solely for the purpose of
perfecting the security interest granted under the First Lien Documents and the
Second Lien Documents, respectively, subject to the terms and conditions of this
Section 5.5.  Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of any First Lien Collateral
Agent, such First Lien Collateral Agent agrees to also hold control over such
deposit accounts as gratuitous agent for the Second Lien Collateral Agent,
subject to the terms and conditions of this Section 5.5.

 

(b)                                 No First Lien Collateral Agent shall have
any obligation whatsoever to the other First Lien Secured Parties, the Second
Lien Representative, the Second Lien Collateral Agent or the Second Lien Secured
Parties to ensure that the Pledged Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.5.  The duties or responsibilities of any First Lien
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee (and with respect to deposit accounts, agent) in
accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.

 

(c)                                  No First Lien Collateral Agent or any other
First Lien Secured Party shall have by reason of the First Lien Collateral
Documents, the Second Lien Collateral Documents, this Agreement or any other
document a fiduciary relationship in respect of the Second Lien Representative
or any other Second Lien Secured Party and the Second Lien Representative, the
Second Lien Collateral Agent and the Second Lien Secured Parties hereby waive
and release the First Lien Collateral Agents and the other First Lien Secured
Parties from all claims and liabilities arising pursuant to any First Lien
Collateral Agent’s role under this Section 5.5 as gratuitous bailee and
gratuitous agent with respect to the Pledged Collateral.  It is understood and
agreed that the interests of the First Lien Collateral Agents and the other
First Lien Secured Parties, on the one hand, and the Second Lien Representative,
the Second Lien Collateral Agent and the other Second Lien Secured Parties on
the other hand, may differ and the First Lien Collateral Agents and the other
First Lien Secured Parties shall be fully entitled to act in their own interest
without taking into account the interests of the Second Lien Representative, the
Second Lien Collateral Agent or other Second Lien Secured Parties.

 

(d)                                 Upon the Discharge of First Lien
Obligations, each First Lien Collateral Agent shall deliver the remaining
Pledged Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty), (x) unless the Discharge of Second Lien Obligations
has not already occurred, to the Second Lien Collateral Agent, (y) if the
Discharge of Second Lien Obligations has already occurred, to the Designated
First Lien Collateral Agent to the extent Excess First Lien Obligations remain
outstanding and (z), if there are no Excess First Lien Obligations, to the
Company or to whomever may be lawfully entitled to receive the same.  Following
the Discharge of First Lien Obligations, each First Lien Collateral Agent
further agrees to take all other action reasonably requested by the Second Lien
Collateral Agent at the expense of the Company in

 

28

--------------------------------------------------------------------------------


 

connection with the Second Lien Collateral Agent obtaining a first-priority
security interest in the Collateral.  After the Discharge of First Lien
Obligations has occurred, upon the Discharge of Second Lien Obligations, the
Second Lien Collateral Agent shall deliver the remaining Pledged Collateral in
its possession (if any) together with any necessary endorsements (which
endorsement shall be without recourse and without any representation or
warranty), (x) if there are then any Excess First Lien Obligations, to the
Designated First Lien Collateral Agent and (y) to the extent no Excess First
Lien Obligations remain outstanding, to the Company or to whomever may be
lawfully entitled to receive the same.

 

5.6                               When Discharge of Obligations Deemed to Not
Have Occurred. If, at any time after the Discharge of First Lien Obligations has
occurred, the Company thereafter enters into any Refinancing of any First Lien
Document evidencing a First Lien Obligation which Refinancing is permitted
hereunder, by the First Lien Documents and by the Second Lien Documents, then
such Discharge of First Lien Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of First
Lien Obligations), and, from and after the date on which the Replacement First
Lien Representative and Replacement First Lien Collateral Agent in respect of
such Refinancing each becomes a party to this Agreement in accordance with
Section 8.7(b), the obligations under such Refinancing of the applicable First
Lien Document shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Replacement First Lien
Representative and the Replacement First Lien Collateral Agent under such new
First Lien Documents shall be a First Lien Representative and First Lien
Collateral Agent, respectively, for all purposes of this Agreement.

 

SECTION 6.                         Insolvency or Liquidation Proceedings.

 

6.1                               Finance and Sale Issues.

 

(a)                                 Until the Discharge of First Lien
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and any First Lien Representative
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which such First Lien Representative,
such First Lien Collateral Agent or any other creditor has a Lien or to permit
the Company or any other Grantor to obtain financing, whether from the First
Lien Secured Parties or any other Person under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (“DIP Financing”), then the Second Lien
Representative and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties represented by it, will not object to such Cash
Collateral use or DIP Financing, including any proposed orders for such Cash
Collateral use and/or DIP Financing which are acceptable to any First Lien
Representative) and to the extent the Liens securing the First Lien Obligations
are discharged, subordinated to or pari passu with such DIP Financing, the
Second Lien Collateral Agent will subordinate its Liens in the Collateral to the
Liens securing such DIP Financing (and all Obligations relating thereto) and the
Second Lien Representative and the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Secured Parties represented by it, will not request

 

29

--------------------------------------------------------------------------------


 

adequate protection or any other relief in connection therewith (except as
expressly agreed by the Designated First Lien Representative or to the extent
permitted by Section 6.3); provided that the aggregate principal amount of the
DIP Financing, when taken together with any remaining First Lien Obligations,
shall not exceed an amount equal to 115% of the aggregate principal amount of
First Lien Obligations outstanding immediately prior to the commencement of such
Insolvency or Liquidation Proceeding, and the Second Lien Representative and the
other Second Lien Secured Parties retain the right to object to any ancillary
agreements or arrangements regarding Cash Collateral use or the DIP Financing
that are materially prejudicial to their interests.  No Second Lien Secured
Party may provide DIP Financing to the Company or any other Grantor secured by
Liens equal or senior in priority to the Liens securing any First Lien
Obligations.  The Second Lien Representative and the Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties represented
by it, agrees that it will not seek consultation rights in connection with, and
it will not object to or oppose, a motion to sell, liquidate or otherwise
dispose of Collateral under Section 363 of the Bankruptcy Code if the requisite
First Lien Secured Parties have consented to such sale, liquidation or other
disposition.  The Second Lien Representative and the Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties represented
by it, further agrees that it will not directly or indirectly oppose or impede
entry of any order in connection with such sale, liquidation or other
disposition, including orders to retain professionals or set bid procedures in
connection with such sale, liquidation or disposition, if the requisite First
Lien Secured Parties have consented to (i) such retention of professionals and
bid procedures in connection with such sale, liquidation or disposition of such
assets and (ii) the sale, liquidation or disposition of such assets, in which
event the Second Lien Secured Parties will be deemed to have consented to the
sale or disposition of Collateral pursuant to Section 363(f) of the Bankruptcy
Code and such motion does not impair the rights of the Second Lien Secured
Parties under Section 363(k) of the Bankruptcy Code.

 

(b)                                 The Second Lien Collateral Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party shall propose, support or vote for any
plan of reorganization or disclosure statement of the Company or any other
Grantor unless such plan is accepted by the class of First Lien Secured Parties
in accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides
for the payment in full in cash of all First Lien Obligations (including all
post-petition interest, fees and expenses) on the effective date of such plan of
reorganization.

 

(c)                                  So long as the Discharge of First Lien
Obligations has not occurred, without the express written consent of the
Designated First Lien Collateral Agent, neither Second Lien Collateral Agent nor
any other Second Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be), in any
Insolvency or Liquidation Proceeding involving any Grantor, (i) oppose, object
to or contest the determination of the extent of any Liens held by any of First
Lien Secured Parties or the value of any claims of any such holder under Section

 

30

--------------------------------------------------------------------------------


 

506(a) of the Bankruptcy Code or (ii) oppose the payment to the First Lien
Secured Parties of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then the Second Lien Collateral Agent for itself and on behalf of each
other Second Lien Secured Party, agrees that, any distribution or recovery they
may receive with respect to, or allocable to, the value of the assets
constituting Collateral subject to an enforceable Lien in favor of the Second
Lien Secured Parties or any proceeds thereof shall (for so long as the Discharge
of First Lien Obligations has not occurred) be segregated and held in trust and
forthwith paid over to the Designated First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Second
Lien Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations occurs, the
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby appoints the Designated First Lien Collateral Agent, and
any officer or agent of the Designated First Lien Collateral Agent, with full
power of substitution, the attorney-in-fact of each Second Lien Secured Party
for the limited purpose of carrying out the provisions of this Section 6.1(e)
and taking any action and executing any instrument that the Designated First
Lien Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Section 6.1(e), which appointment is irrevocable and coupled with an
interest.

 

6.2                               Relief from the Automatic Stay.  Until the
Discharge of First Lien Obligations has occurred, the Second Lien Representative
and the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Secured Parties represented by it, agrees that none of them shall: (i) seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral, without the prior written consent of the First Lien Representatives
or (ii) oppose (or support any other Person in opposing) any request by any
First Lien Representative or First Lien Collateral Agent for relief from such
stay.

 

6.3                               Adequate Protection and Other Agreements.

 

(a)                                 The Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither it nor any other Second Lien Secured Party
will file or prosecute in any Insolvency or Liquidation Proceeding any motion
for adequate protection (or any comparable request for relief) based upon their
interest in the Collateral, nor object to, oppose or contest (or join with or
support any third party objecting to, opposing or contesting):

 

31

--------------------------------------------------------------------------------


 

(1)                                 any request by any First Lien
Representative, any First Lien Collateral Agent or other First Lien Secured
Party for adequate protection under any Bankruptcy Law; or

 

(2)                                 any objection by any First Lien
Representative, any First Lien Collateral Agent or other First Lien Secured
Party to any motion, relief, action or proceeding based on such First Lien
Representative, First Lien Collateral Agent or First Lien Secured Party claiming
a lack of adequate protection.

 

(b)                                 Notwithstanding the foregoing, in any
Insolvency or Liquidation Proceeding:

 

(1)                                 if the First Lien Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
Bankruptcy Law, then each Second Lien Representative, on behalf of itself and
any applicable Second Lien Secured Party, (A) may seek or request adequate
protection in the form of a replacement Lien on such additional collateral,
which Lien is subordinated to the Liens securing the First Lien Debt and such
DIP Financing (and all Obligations relating thereto) on the same basis as the
Liens securing the Second Lien Debt are subordinated to the Liens securing First
Lien Debt under this Agreement and (B) agrees that it will not seek or request,
and will not accept, adequate protection in any other form, and

 

(2)                                 in the event any Second Lien Representative,
on behalf of itself or any applicable Second Lien Secured Party, seeks or
requests adequate protection and such adequate protection is granted in the form
of additional collateral, then such Second Lien Representative, on behalf of
itself or each such Second Lien Secured Party, agrees that the First Lien
Representative shall also be granted a senior Lien on such additional collateral
as security for the applicable First Lien Debt and any such DIP Financing and
that any Lien on such additional collateral securing the Second Lien Debt shall
be subordinated to the Liens on such collateral securing the First Lien Debt and
any such DIP Financing (and all Obligations relating thereto) and any other
Liens granted to the First Lien Secured Parties as adequate protection on the
same basis as the other Liens securing the Second Lien Debt are subordinated to
such Liens securing First Lien Debt under this Agreement.

 

(c)                                  The Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties represented by it, agrees that notice of a hearing to approve
DIP Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to such Second Lien Representative and Second Lien Collateral Agent at
least two (2) Business Days in advance of such hearing and that notice of a
hearing to approve DIP Financing or use of Cash Collateral on a final

 

32

--------------------------------------------------------------------------------


 

basis shall be adequate if delivered to such Second Lien Representative and
Second Lien Collateral Agent at least fifteen (15) days in advance of such
hearing.

 

6.4                               No Waiver.  Subject to Section 6.7(b), nothing
contained herein shall prohibit or in any way limit any First Lien
Representative or any other First Lien Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Second Lien Representative or any other Second Lien Secured Party, including the
seeking by the Second Lien Representative or any other Second Lien Secured Party
of adequate protection or the asserting by the Second Lien Representative or any
other Second Lien Secured Party of any of its rights and remedies under the
Second Lien Documents or otherwise.

 

6.5                               Avoidance Issues.  If any First Lien Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
turn over or otherwise pay to the estate of the Company or any other Grantor any
amount paid, whether received as a payment from the proceeds of Collateral or
other security, enforcement of set off rights, or otherwise, in respect of First
Lien Obligations (a “Recovery”), then such First Lien Secured Party shall be
entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of First Lien Obligations shall be deemed
not to have occurred for all purposes hereunder.  If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement and to the extent the Cap Amount was decreased in
connection with such payment of the First Lien Obligations, the Cap Amount shall
be increased to such extent.

 

6.6                               Reorganization Securities.  If, in any
Insolvency or Liquidation Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization, arrangement, compromise or liquidation or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

6.7                               Post-Petition Interest.

 

(a)                                 None of the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party shall oppose
or seek to challenge any claim by any First Lien Representative, any First Lien
Collateral Agent or any other First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
Post-Petition Interest to the extent of the value of the Lien of the First Lien
Collateral Agents on behalf of the First Lien Secured Parties on the Collateral
or any other First Lien Secured Party’s Lien, without regard to the existence of
the Liens of the Second Lien Collateral Agent on behalf of the Second Lien
Secured Parties on the Collateral.

 

33

--------------------------------------------------------------------------------


 

(b)                                 None of any First Lien Representative, First
Lien Collateral Agent or any other First Lien Secured Party shall oppose or seek
to challenge any claim by the Second Lien Representative, Second Lien Collateral
Agent or any other Second Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of Post-Petition
Interest to the extent of the value of the Lien of the Second Lien Collateral
Agent on behalf of the Second Lien Secured Parties on the Collateral (after
taking into account the value of the First Lien Obligations).

 

6.8                               Waivers.  Until the Discharge of First Lien
Obligations has occurred, the Second Lien Representative and the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties
represented by it:

 

(a)                                 waives the right to make an election under,
and any claim it may hereafter have against any First Lien Secured Party arising
out of the election of any First Lien Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding, and agrees not
to object to, oppose, support any objection or take any other action to impede,
the right of any First Lien Secured Party to make an election under Section
1111(b)(2) of the Bankruptcy Code, so long as such actions are not in express
contravention of the terms of this Agreement; and

 

(b)                                 waives any right to serve and agrees that it
will not serve on any official or ad hoc unsecured creditor committee or group
of unsecured creditors in any Bankruptcy Case involving the Company or any of
its Affiliates.

 

6.9                               Separate Grants of Security and Separate
Classification.  The Second Lien Representative and the Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties represented
by it, and each First Lien Representative and each First Lien Collateral Agent,
for itself and on behalf of the First Lien Secured Parties represented by it,
acknowledges and agrees that:

 

(a)                                 the grants of Liens pursuant to the First
Lien Collateral Documents and the Second Lien Collateral Documents constitute
two separate and distinct grants of Liens; and

 

(b)                                 because of, among other things, their
differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect

 

34

--------------------------------------------------------------------------------


 

being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the First Lien Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties with respect to the Collateral, with the Second Lien Representative and
the Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Secured Parties represented by it, hereby acknowledging and agreeing to turn
over to the Designated First Lien Collateral Agent, for itself and on behalf of
the First Lien Secured Parties, Collateral or proceeds of Collateral otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Secured Parties.

 

6.10                        Effectiveness in Insolvency or Liquidation
Proceedings.  The Parties acknowledge that this Agreement is a “subordination
agreement” under section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.

 

SECTION 7.                         Reliance; Waivers; Etc.

 

7.1                               Reliance.  Other than any reliance on the
terms of this Agreement, each First Lien Representative and each First Lien
Collateral Agent, on behalf of itself and the First Lien Secured Parties
represented by it, acknowledges that it and such First Lien Secured Parties
have, independently and without reliance on the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the First Lien Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the First Lien
Documents or this Agreement.  The Second Lien Representative and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, acknowledges that it and such Second Lien Secured Parties
have, independently and without reliance on any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Second Lien Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien
Documents or this Agreement.

 

7.2                               No Warranties or Liability.  Each First Lien
Representative and each First Lien Collateral Agent, on behalf of itself and the
First Lien Secured Parties represented by it, acknowledges and agrees that no
Second Lien Representative or other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second

 

35

--------------------------------------------------------------------------------


 

Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.  Except as otherwise provided herein, the Second Lien Secured
Parties will be entitled to manage and supervise their respective extensions of
credit under the Second Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate.  The Second Lien
Representative and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties represented by it, acknowledges and agrees that no
First Lien Representative or other First Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
First Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  Except as otherwise provided herein, the First
Lien Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under the First Lien Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate.  The
Second Lien Representative, the Second Lien Collateral Agent and the other
Second Lien Secured Parties shall have no duty to the First Lien
Representatives, the First Lien Collateral Agents or any of the other First Lien
Secured Parties, and the First Lien Representatives and the other First Lien
Secured Parties shall have no duty to the Second Lien Representative or any of
the other Second Lien Secured Parties, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Company or any other Grantor
(including the First Lien Documents and the Second Lien Documents), regardless
of any knowledge thereof which they may have or be charged with.

 

7.3                               No Waiver of Lien Priorities.

 

(a)                                 No right of the First Lien Secured Parties,
the First Lien Representatives, the First Lien Collateral Agents or any of them
to enforce any provision of this Agreement or any First Lien Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any First Lien Secured Party, First Lien Representative or First Lien Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which any other First
Lien Representative, First Lien Collateral Agent or any First Lien Secured
Party, or any of them, may have or be otherwise charged with.

 

(b)                                 Without in any way limiting the generality
of the foregoing paragraph (but subject to the rights of the Company and the
other Grantors under the First Lien Documents and subject to the provisions of
Section 1.1(a)), the First Lien Secured Parties, the First Lien Representatives,
the First Lien Collateral Agents and any of them may, at any time and from time
to time in accordance with the First Lien Documents and/or applicable law,
without the consent of, or notice to, the Second Lien Representative, the Second
Lien Collateral Agent or any other Second Lien Secured Party, without incurring
any liabilities to the Second Lien Representative, the Second Lien Collateral
Agent or any other Second Lien Secured Party and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the Second Lien Representative,
the

 

36

--------------------------------------------------------------------------------


 

Second Lien Collateral Agent or any other Second Lien Secured Party is affected,
impaired or extinguished thereby) do any one or more of the following:

 

(1)                                 change the manner, place or terms of payment
or change or extend the time of payment of, or amend, renew, exchange, increase
or alter, the terms of any of the First Lien Obligations or any Lien on any
First Lien Collateral or guaranty of any of the First Lien Obligations or any
liability of the Company or any other Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by any First Lien
Representative, any First Lien Collateral Agent or any of the other First Lien
Secured Parties, the First Lien Obligations or any of the First Lien Documents;

 

(2)                                 sell, exchange, release, surrender, realize
upon, enforce or otherwise deal with in any manner and in any order any part of
the First Lien Collateral or any liability of the Company or any other Grantor
to any of the First Lien Secured Parties, the First Lien Representatives or the
First Lien Collateral Agents, or any liability incurred directly or indirectly
in respect thereof;

 

(3)                                 settle or compromise any First Lien
Obligation or any other liability of the Company or any other Grantor or any
security therefor or any liability incurred directly or indirectly in respect
thereof and apply any sums by whomsoever paid and however realized to any
liability (including the First Lien Obligations) in any manner or order; and

 

(4)                                 exercise or delay in or refrain from
exercising any right or remedy against the Company or any other Grantor or any
other Person or any security, and elect any remedy and otherwise deal freely
with the Company, any other Grantor or any First Lien Collateral and any
security and any guarantor or any liability of the Company or any other Grantor
to the First Lien Secured Parties or any liability incurred directly or
indirectly in respect thereof.

 

(c)                                  Except as otherwise expressly provided
herein, the Second Lien Representative and the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties represented by it, also
agrees that the First Lien Secured Parties, the First Lien Representatives and
the First Lien Collateral Agents shall have no liability to such Second Lien
Representative, such Second Lien Collateral Agent or any such Second Lien
Secured Parties, and such Second Lien Representative and such Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, hereby waives any claim against any First Lien Secured Party,
any First Lien Representative or any First Lien Collateral Agent arising out of
any and all actions which the First Lien Secured Parties, any First Lien
Representative or any First Lien Collateral Agent may take or permit or omit to
take with respect to:

 

(1)                                 the First Lien Documents (other than this
Agreement);

 

37

--------------------------------------------------------------------------------


 

(2)                                 the collection of the First Lien
Obligations; or

 

(3)                                 the foreclosure upon, or sale, liquidation
or other disposition of, any First Lien Collateral.

 

The Second Lien Representative and the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties represented by it, agrees that the
First Lien Secured Parties, the First Lien Representatives and the First Lien
Collateral Agents have no duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

 

(d)                                 Until the Discharge of First Lien
Obligations, the Second Lien Representative and the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties represented by
it, agrees not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or otherwise claim
the benefit of, any marshaling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to any First Lien
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

7.4                               Obligations Unconditional.  All rights,
interests, agreements and obligations of the First Lien Representatives, the
First Lien Collateral Agents and the other First Lien Secured Parties and the
Second Lien Representative, the Second Lien Collateral Agent and the other
Second Lien Secured Parties, respectively, hereunder shall remain in full force
and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any First Lien Documents or any Second Lien Documents;

 

(b)                                 except as otherwise expressly set forth in
this Agreement, any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Lien Obligations or Second Lien
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any First Lien Document or any Second Lien Document;

 

(c)                                  any exchange, voiding, avoidance or
non-perfection of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guaranty thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Company or any other Grantor; or

 

(e)                                  any other circumstances which otherwise
might constitute a defense available to, or a discharge of, the Company or any
other Grantor in respect of any First Lien Representative, any First Lien
Collateral Agent, the First Lien Obligations, any First Lien Secured Party, the
Second Lien Representative, the Second Lien Collateral

 

38

--------------------------------------------------------------------------------


 

Agent, the Second Lien Obligations or any Second Lien Secured Party in respect
of this Agreement.

 

SECTION 8.                         Miscellaneous.

 

8.1                               Integration/Conflicts.  This Agreement, the
First Lien Documents and the Second Lien Documents represent the entire
agreement of the Grantors, the First Lien Secured Parties and the Second Lien
Secured Parties with respect to the subject matter hereof and thereof, and
supercede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  There are no promises,
undertakings, representations or warranties by the First Lien Secured Parties or
the Second Lien Secured Parties relative to the subject matter hereof and
thereof not expressly set forth or referred to herein or therein. In the event
of any conflict between the provisions of this Agreement and the provisions of
the First Lien Documents or the Second Lien Documents, the provisions of this
Agreement shall govern and control.

 

8.2                               Effectiveness; Continuing Nature of this
Agreement; Severability.  This Agreement shall become effective when executed
and delivered by the parties hereto.  This is a continuing agreement of lien
subordination and the First Lien Secured Parties may continue, at any time and
without notice to the Second Lien Representative or any other Second Lien
Secured Party, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereon.  The Second Lien Representative and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties represented by it, hereby waives any right it may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement.  The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.  All references to the Company or any other Grantor shall include
the Company or such Grantor as debtor and debtor-in-possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding.  This Agreement shall terminate
and be of no further force and effect:

 

(a)                                 with respect to any First Lien
Representative and any First Lien Collateral Agent, the First Lien Secured
Parties represented by it and their First Lien Obligations, on the date on which
no First Lien Obligations of such First Lien Secured Parties are any longer
secured by, or required to be secured by, any of the First Lien Collateral
pursuant to the terms of the applicable First Lien Documents, subject to the
rights of the First Lien Secured Parties under Section 6.5; and

 

(b)                                 with respect to the Second Lien
Representative and the Second Lien Collateral Agent, the Second Lien Secured
Parties represented by it and their

 

39

--------------------------------------------------------------------------------


 

Second Lien Obligations, on the date on which no Second Lien Obligations of such
Second Lien Secured Parties are any longer secured by, or required to be secured
by, any of the Second Lien Collateral pursuant to the terms of the applicable
Second Lien Documents;

 

provided, however, that in each case, such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination.

 

8.3                               Amendments; Waivers(a).

 

(a)                                 No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time.  Notwithstanding the foregoing, the Company
and the other Grantors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent their rights are directly and adversely affected.

 

(b)                                 Notwithstanding the foregoing, without the
consent of any First Lien Secured Party or Second Lien Secured Party, any
Representative and Collateral Agent may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.7 of this Agreement
and upon such execution and delivery, such Representative and Collateral Agent
and the First Lien Secured Parties and First Lien Obligations or Additional
First Lien Secured Parties or Additional First Lien Obligations of the
Series for which such Representative and Collateral Agent is acting shall be
subject to the terms hereof.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any other Representative, Collateral Agent or First Lien Secured
Party, the First Lien Representative may effect amendments and modifications to
this Agreement to the extent necessary to reflect any incurrence of any First
Lien Obligations or Additional First Lien Obligations in compliance with this
Agreement.

 

8.4                               Information Concerning Financial Condition of
the Grantors and their Subsidiaries.  The First Lien Representatives, the First
Lien Collateral Agents and the First Lien Secured Parties, on the one hand, and
the Second Lien Representative, the Second Lien Collateral Agent and the Second
Lien Secured Parties, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the First Lien Obligations
or the Second Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien
Obligations.  Except as set forth in Section 4.1(b), the First Lien
Representatives, the First Lien Collateral Agents and the other First Lien
Secured Parties shall have no duty to advise the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party of
information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event the First Lien Representatives,

 

40

--------------------------------------------------------------------------------


 

the First Lien Collateral Agents or any of the other First Lien Secured Parties,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to the Second Lien Representative, the Second Lien
Collateral Agent or any other Second Lien Secured Party, it or they shall be
under no obligation:

 

(a)                                 to make, and the First Lien Representatives,
the First Lien Collateral Agents and the other First Lien Secured Parties shall
not make, and shall be deemed not to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(b)                                 to provide any additional information or to
provide any such information on any subsequent occasion;

 

(c)                                  to undertake any investigation; or

 

(d)                                 to disclose any information, which pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

 

8.5                               Subrogation.  With respect to the value of any
payments or distributions in cash, property or other assets that any of the
Second Lien Representative, the Second Lien Collateral Agent or the other Second
Lien Secured Parties pays over to any of the First Lien Representatives, the
First Lien Collateral Agents or the other First Lien Secured Parties under the
terms of this Agreement, such Second Lien Secured Parties, Second Lien
Representative and Second Lien Collateral Agent shall be subrogated to the
rights of such First Lien Representatives, First Lien Collateral Agents and
First Lien Secured Parties; provided that the Second Lien Representative and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties represented by it, hereby agrees not to assert or enforce any such
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of First Lien Obligations has occurred.  The Company and the other
Grantors each acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Second Lien
Representative, Second Lien Collateral Agent or other Second Lien Secured Party
that are paid over to any First Lien Representative, First Lien Collateral Agent
or other First Lien Secured Party pursuant to this Agreement shall not reduce
any of the Second Lien Obligations.

 

8.6                               Application of Payments.  All payments
received by any First Lien Representative, First Lien Collateral Agent or other
First Lien Secured Party may be applied, reversed and reapplied, in whole or in
part, to such part of the First Lien Obligations provided for in the First Lien
Documents.  The Second Lien Representative and the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Secured Parties represented by it,
agrees to any extension or postponement of the time of payment of the First Lien
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the First Lien Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

41

--------------------------------------------------------------------------------


 

8.7                               Additional Debt Facilities.

 

(a)                                 To the extent, but only to the extent,
permitted by the provisions of the First Lien Documents and the Second Lien
Documents, the Company may (x) incur or issue and sell one or more series or
classes of Indebtedness that the Company designates as Additional First Lien
Debt or (y) incur Indebtedness under any Replacement First Lien Credit Agreement
that is secured on an equal and ratable basis with the Liens securing the First
Lien Obligations.

 

Any Indebtedness and other First Lien Obligations under any Replacement First
Lien Credit Agreement may be secured by Liens on an equal and ratable basis, in
each case under and pursuant to the First Lien Documents, if and subject to the
condition that the Replacement First Lien Representative and Replacement First
Lien Collateral Agent, acting on behalf of the holders of such First Lien
Obligations, each becomes a party to this Agreement by satisfying the conditions
set forth in clauses (1) through (3) of paragraph (b) of this Section 8.7.  Upon
any Replacement First Lien Representative and Replacement First Lien Collateral
Agent, as the case may be, so becoming a party hereto, all First Lien
Obligations under any Replacement First Lien Credit Agreement shall also be
entitled to be so secured by a senior Lien on the Collateral in accordance with
the terms hereof and thereof.

 

Any such series or class of Additional First Lien Debt may be secured by a
first-priority, superior Lien on the Collateral, in each case under and pursuant
to the relevant First Lien Collateral Documents for such Series of Additional
First Lien Debt, if and subject to the condition, unless such Indebtedness is
part of an existing Series of Additional First Lien Debt represented by a First
Lien Representative and First Lien Collateral Agent already party to this
Agreement and the First Lien Pari Passu Intercreditor Agreement, the Additional
First Lien Representative and Additional First Lien Collateral Agent of any such
Additional First Lien Debt each becomes a party to this Agreement and the First
Lien Pari Passu Intercreditor Agreement by satisfying the conditions set forth
in clauses (1) through (3) of paragraph (b) of this Section 8.7.  Upon any
Additional First Lien Representative so becoming a party hereto and becoming a
party to the First Lien Pari Passu Intercreditor Agreement in accordance with
the terms thereof, all Additional First Lien Obligations of such Series shall
also be entitled to be so secured by a superior Lien on the Collateral in
accordance with the terms hereof and thereof.

 

(b)                                 In order for an Additional First Lien
Representative and an Additional First Lien Collateral Agent, or, in the case of
a Replacement First Lien Credit Agreement, in order for the Replacement First
Lien Representative and the Replacement First Lien Collateral Agent in respect
thereof, to become a party to this Agreement:

 

(1)                                 such Additional First Lien Representative
and such Additional First Lien Collateral Agent or such Replacement First Lien
Representative and such Replacement First Lien Collateral Agent shall have
executed and delivered to each other then-existing Representative a Joinder
Agreement substantially in the form of Exhibit I hereto (if such Representative
is

 

42

--------------------------------------------------------------------------------


 

an Additional First Lien Representative and such Collateral Agent is an
Additional First Lien Collateral Agent) or Exhibit II hereto (in the case of a
Replacement First Lien Credit Agreement) (with such changes as may be reasonably
approved by the First Lien Representative and such Representative and such
Collateral Agent) pursuant to which such (x) such Additional First Lien
Representative becomes a Representative hereunder, such Additional First Lien
Collateral Agent becomes a Collateral Agent hereunder and the related First Lien
Secured Parties become subject hereto and bound hereby or (y) Replacement First
Lien Representative becomes the First Lien Representative hereunder, such
Replacement First Lien Credit Agreement becomes the First Lien Credit Agreement
hereunder and such First Lien Obligations and holders of such First Lien
Obligations become subject hereto and bound hereby;

 

(2)                                 the Company shall have delivered a
Designation to each other then-existing Collateral Agent substantially in the
form of Exhibit III hereto, pursuant to which a Responsible Officer of the
Company shall (A) identify the Indebtedness to be designated as Additional First
Lien Obligations or First Lien Obligations, as applicable, and the initial
aggregate principal amount of such Indebtedness, (B) specify the name and
address of the applicable Additional First Lien Representative and Additional
First Lien Collateral Agent or the Replacement First Lien Representative and
Replacement First Lien Collateral Agent, (C) certify that such Additional First
Lien Debt or First Lien Obligations are permitted to be incurred, secured and
guaranteed by each First Lien Document and Second Lien Document and that the
conditions set forth in this Section 8.7 are satisfied with respect to such
Additional First Lien Debt or First Lien Obligations, as applicable, and (D) in
the case of a Replacement First Lien Credit Agreement, expressly state that such
agreement giving rise to the new Indebtedness satisfies the requirements of a
Replacement First Lien Credit Agreement and is designated as a Replacement First
Lien Credit Agreement; and

 

(3)                                 the Company shall have delivered to each
other Collateral Agent true and complete copies of each of the First Lien
Documents relating to such Additional First Lien Debt, or the Replacement First
Lien Credit Agreement, as applicable, certified as being true and correct by a
Responsible Officer of the Company.

 

(c)                                  The Additional First Lien Documents
relating to such Additional First Lien Obligations shall provide that each of
the applicable Secured Parties with respect to such Additional First Lien
Obligations will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Additional First Lien Obligations.

 

(d)                                 Upon the execution and delivery of a Joinder
Agreement by an Additional First Lien Representative and an Additional First
Lien Collateral Agent or the Replacement First Lien Representative and the
Replacement First Lien Collateral Agent, in each case, in accordance with this
Section 8.7, each other Representative and Collateral Agent shall acknowledge
receipt thereof by countersigning a copy thereof and

 

43

--------------------------------------------------------------------------------


 

returning the same to such Additional First Lien Representative and such
Additional First Lien Collateral Agent or the Replacement First Lien
Representative and the Replacement First Lien Collateral Agent, as the case may
be; provided that the failure of any Representative or Collateral Agent to so
acknowledge or return the same shall not affect the status of such Additional
First Lien Obligations as Additional First Lien Obligations, or a Replacement
First Lien Credit Agreement if the other requirements of this Section 8.7 are
complied with.

 

(e)                                  With respect to any incurrence, issuance or
sale of Indebtedness after the date hereof under the Additional First Lien
Documents of a Series of Additional First Lien Debt whose Representative and
Collateral Agent is already each a party to this Agreement or First Lien Pari
Passu Intercreditor Agreement, as applicable, the requirements of
Section 8.7(b) shall not be applicable and such Indebtedness shall automatically
constitute Additional First Lien Debt so long as (i) such Indebtedness is
permitted to be incurred, secured and guaranteed by each First Lien Document and
Second Lien Document and (ii) the provisions of paragraph (c) above have been
complied with; provided, further, however that with respect to any such
Indebtedness incurred, issued or sold pursuant to the terms of any Additional
First Lien Documents of such existing Series of Additional First Lien Debt as
such terms existed on the date the Representative and Collateral Agent for such
Series of Additional First Lien Debt executed the Joinder Agreement, the
requirements of clause (i) of this paragraph (e) shall be tested only as of
(x) the date of execution of such Joinder Agreement, if pursuant to a commitment
entered into at the time of such Joinder Agreement and (y) with respect to any
later commitment or amendment to those terms to permit such Indebtedness, as of
the date of such commitment and/or amendment.

 

8.8                               Submission to Jurisdiction; Certain Waivers. 
Each of the Company, each other Grantor, and each Representative and each
Collateral Agent, on behalf of itself and the applicable Secured Parties for
whom it is acting, hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents (whether arising in contract, tort or otherwise) to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York sitting in the Borough of Manhattan, and appellate
courts from any thereof;

 

(b)                                 agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York state
court or, to the fullest extent permitted by applicable law, in such federal
court;

 

(c)                                  agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
that nothing in this Agreement or any other First Lien Document shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other First Lien Document or

 

44

--------------------------------------------------------------------------------


 

Second Lien Document against such Grantor or any of its assets in the courts of
any jurisdiction;

 

(d)                                 waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Collateral Document in any court referred to in paragraph (a) of
this Section 8.8 (and irrevocably waives to the fullest extent permitted by
applicable law the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court);

 

(e)                                  consents to service of process in any such
proceeding in any such court by registered or certified mail, return receipt
requested, to the applicable party at its address provided in accordance with
Section 8.10 (and agrees that nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law);

 

(f)                                   agrees that service as provided in
paragraph (e) above is sufficient to confer personal jurisdiction over the
applicable party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and

 

(g)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover any special,
exemplary, punitive or consequential damages.

 

8.9                               WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR SECOND LIEN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
FIRST LIEN DOCUMENTS AND SECOND LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO AND THE
COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

45

--------------------------------------------------------------------------------


 

8.10                        Notices.  All notices to the Second Lien Secured
Parties and the First Lien Secured Parties permitted or required under this
Agreement shall be sent to the applicable Second Lien Representative and the
applicable First Lien Representative, respectively.  Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by facsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
facsimile, or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed.  For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto or in the Joinder Agreement pursuant to which it
becomes a party hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

 

8.11                        Further Assurances.  Each First Lien Representative
and each First Lien Collateral Agent, on behalf of itself and the First Lien
Secured Parties represented by it, the Second Lien Representative and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, and the Company and each other Grantor, agree that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
First Lien Representative and First Lien Collateral Agent or the Second Lien
Representative and Second Lien Collateral Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.

 

8.12                        Agency Capacities.  Except as expressly provided
herein, CMB is acting in the capacity of First Lien Representative solely for
the First Lien Secured Parties.  Except as expressly provided herein, each other
Representative and Collateral Agent is acting in the capacity of Representative
and Collateral Agent, respectively, solely for the Secured Parties under the
First Lien Documents or Second Lien Documents for which it is the named
Representative or Collateral Agent, as the case may be, in the applicable
Joinder Agreement.

 

8.13                        GOVERNING LAW.  THIS AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).

 

8.14                        Binding on Successors and Assigns.  This Agreement
shall be binding upon the First Lien Representatives, the First Lien Secured
Parties, the other First Lien Secured Parties, the Second Lien Representative,
the Second Lien Secured Parties, the other Second Lien Secured Parties, the
Company and the other Grantors, and their respective successors and assigns.  If
any of the First Lien Representatives, the First Lien Collateral Agents, the
Second Lien Representative or the Second Lien Collateral Agent resigns or is
replaced pursuant to the First Lien Documents or the Second Lien Documents, as
applicable, its successor shall be

 

46

--------------------------------------------------------------------------------


 

deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement.  No provision of this
Agreement will inure to the benefit of a trustee, debtor-in-possession, creditor
trust or other representative of an estate or creditor of any Grantor, including
where any such trustee, debtor-in-possession, creditor trust or other
representative of an estate is the beneficiary of a Lien securing Collateral by
virtue of the avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

8.15                        Section Headings.  Section headings and the Table of
Contents used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

8.16                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic imaging means), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

8.17                        Authorization.  By its signature, each Person
executing this Agreement, on behalf of such party or Grantor but not in his or
her personal capacity as a signatory, represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

8.18                        No Third Party Beneficiaries/ Provisions Solely to
Define Relative Rights.  This Agreement and the rights and benefits hereof shall
inure to the benefit of each of the parties hereto and its respective successors
and assigns and shall inure to the benefit of each of the First Lien Secured
Parties and the Second Lien Secured Parties.  The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the First Lien Representatives, the First Lien Collateral Agents and the other
First Lien Secured Parties on the one hand and the Second Lien Representative,
the Second Lien Collateral Agent and the other Second Lien Secured Parties on
the other hand.  Nothing herein shall be construed to limit the relative rights
and obligations as among the First Lien Secured Parties or as among the Second
Lien Secured Parties; and as among the First Lien Secured Parties, such rights
and obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the First Lien Pari Passu Intercreditor
Agreement.  Other than as set forth in Section 8.3, none of the Company, any
other Grantor or any other creditor thereof shall have any rights hereunder and
neither the Company nor any Grantor may rely on the terms hereof.  Nothing in
this Agreement is intended to or shall impair the obligations of the Company or
any other Grantor, which are absolute and unconditional, to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

 

8.19                        No Indirect Actions.  Unless otherwise expressly
stated, if a party may not take an action under this Agreement, then it may not
take that action indirectly, or support any other Person in taking that action
directly or indirectly. “Taking an action indirectly” means taking an action
that is not expressly prohibited for the party but is intended to have
substantially the same effects as the prohibited action.

 

47

--------------------------------------------------------------------------------


 

[Remainder of this page intentionally left blank]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Lien
Intercreditor Agreement as of the date first written above.

 

 

 

CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH,

 

as First Lien Representative and First Lien Collateral Agent

 

 

 

 

 

 

By:

/s/ Edward W. Chin

 

 

Name:

Edward W. Chin

 

 

Title:

Chief Marketing Officer

 

 

 

 

 

 

 

 

By:

/s/ Andrew Mao

 

 

Name:

Andrew Mao

 

 

Title:

Assistant General Manager

 

 

 

535 Madison Avenue 18th Floor

 

New York, New York 10022

 

Attention: Cynthia Fotheringham

 

Phone: (646) 843-6846

 

Fax: (212) 753-1319

 

[Signature Page - Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Second Lien Representative

 

 

 

 

 

 

 

By:

/s/ Michael G. Oller, Jr.

 

 

Name:

Michael G. Oller, Jr.

 

 

Title:

Assistant Vice President

 

 

 

 

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890

 

Attention: Corporate Markets and Agency Services

 

Fax:  (302) 636-4145

 

[Signature Page - Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Second Lien Collateral Agent

 

 

 

 

 

 

By:

/s/ Shazia Flores

 

 

Name:

Shazia Flores

 

 

Title:

Assistant Vice President

 

 

 

 

 

U.S. Bank Corporate Trust Services

 

5555 San Felipe, Suite 1150

 

Houston, Texas 77056

 

Attention:  Shazia Flores

 

Phone:  (713) 235-9209

 

Fax:  (713) 235-9213

 

[Signature Page - Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to by:

 

 

 

ION GEOPHYSICAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ David L. Roland

 

 

Name:

David L. Roland

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

2105 CityWest Blvd., Suite 400

 

Houston, Texas 77042-2839

 

Attention:  Chief Financial Officer

 

Phone:  (281) 781-1046

 

Fax: (281) 879-3674

 

 

 

 

 

GRANTORS:

 

 

 

GX TECHNOLOGY CORPORATION

 

 

 

 

 

 

By:

/s/ David L. Roland

 

 

Name:

David L. Roland

 

 

Title:

Senior Vice President

 

 

 

 

 

 

ION EXPLORATION PRODUCTS (U.S.A.), INC.

 

 

 

 

 

 

 

By:

/s/ David L. Roland

 

 

Name:

David L. Roland

 

 

Title:

Vice President

 

 

 

2105 CityWest Blvd., Suite 400

 

Houston, Texas 77042-2839

 

Attention:  Chief Financial Officer

 

Phone:  (281) 781-1046

 

Fax: (281) 879-3674

 

 

[Signature Page - Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

I/O MARINE SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ David L. Roland

 

 

Name: David L. Roland

 

 

Title:   Vice President

 

 

 

5200 Toler Street

 

Harahan, Louisiana 70123

 

Attention:  Chief Financial Officer

 

Phone:  (281) 781-1046

 

Fax: (281) 879-3674

 

 

[Signature Page - Intercreditor Agreement]

 

--------------------------------------------------------------------------------